DETAILED ACTION
Applicant's arguments filed on 06/25/2021 with respect to the claims have been fully considered and are persuasive.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-4, 6-13, and 15-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1; prior art of record fails to disclose either by itself or in combination:  “…a gate resistor having one terminal coupled to the driver output and having another terminal coupled to the transistor control input; a clipper circuit including a current source, a second transistor, and a resistor coupled in series between a charge pump terminal and a supply voltage terminal, and having a clipper output coupled to between the current source and the second transistor; a switch having one terminal coupled to the clipper output, having another terminal coupled to the gate resistor other terminal and the transistor control input, and having a switch control input; and an overvoltage detection circuit having an input coupled to the interface input and an enable output coupled to the switch control input.”
Claim 9; prior art of record fails to disclose either by itself or in combination:  “…an overvoltage detection circuit having an input coupled to the interface input, the overvoltage detection circuit including: a first comparator having a first comparator output, having a non-inverting input terminal coupled to the interface input and an inverting input terminal coupled to a supply voltage source; pulse extender circuitry having an input coupled to the first comparator output and having a pulse extender output; and an OR gate having inputs coupled to the first comparator output and to pulse extender output, and having a gated output; a clipper circuit including a current source and a second transistor coupled in series between a first voltage source and a ground second voltage source, the clipper circuit having a clipper output; and a switch having a terminal coupled to the clipper output, having another terminal coupled to the transistor control input, and having a switch control input coupled to the gated output.”
Claim 16; prior art of record fails to disclose either by itself or in combination:  “…a first resistor coupling the driver output to the transistor control input; a first clipper circuit including a current source, a second transistor, and a resistor coupled in series between a charge pump voltage input and a supply voltage terminal, and having a first clipper output coupled to between the current source and the second transistor; a switch having one terminal coupled to the clipper output, having another terminal coupled to the transistor control input between the first resistor and the transistor control input, and having a switch control input; and an overvoltage detection circuit having a supply voltage input, having an input coupled to the interface input and a clip enable output coupled to the switch control input..”
Claim 21; prior art of record fails to disclose either by itself or in combination:  “…a transistor driver circuit having a charge pump voltage input and having a driver output; a first resistor having a first terminal connected to the driver output and having a second terminal connected to the control input; a clipper circuit having a first terminal coupled to the charge pump voltage input, having a supply voltage terminal, and having a clamping voltage output, the clipper circuit including circuitry providing a clamping voltage from the charge pump voltage input; an overvoltage protection circuit having an input coupled to the serial interface input and having an enable clip output, the overvoltage protection circuit including: detector circuitry to detect an overvoltage on the serial interface input and produce an enable clip signal on the enable clip output; and timing circuitry to extend the enable clip signal beyond a time of a detected overvoltage; and a first switch having a first switch terminal connected to the resistor second terminal and connected to the control input, having a second terminal connected to the clamping voltage output, and having a control input connected to the enable clip output, the first switch closing in response to the enable clip signal and connecting the clamping voltage to the first transistor control input during and after an overvoltage on the serial interface input to protect the serial interface output from an overvoltage .”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838